DETAILED ACTION
Request for reconsideration of the application filed on 06/16/2021, is acknowledged.  No amendment was made to the claims.  Claims 1-8 and 16-20 are pending in the application and are considered on merits.
In response to reconsideration, the examiner maintains rejections over prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7-8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (Mass Spectrometry Reviews, 2013, IDS) (Chapman) in view of Koehler et al. (Quantitative Methods in Proteomics, 2012, IDS) (Koehler).
Regarding claim 1, Chapman teaches a method for the absolute or relative quantitative analysis of proteins and/or peptides, with or without post translational modification(s) using a mass spectrometry method (abstract) in which in
a first step unlabeled proteins from an endogenous mixture are digested and subsequently digestion products thereof selected (page 454, par 2),
in a second step said digestion products are fragmented (page 457, par 1), and 
in a third step a combined fragment spectrum is acquired comprising b-ions as well as y-ions of said digestion products (Fig. 2, page 457, par 1),
wherein at least one reference peptide is added to said mixture before and/or after digestion, is fragmented, acquired, and stored in said combined fragment spectrum comprising also b-ions and y-ions of said digestion products (page 460, par 2), and
wherein the said at least one reference peptide is added in a known concentration in case of absolute quantification or in always the same concentration in a series of experiments for relative quantitative analysis (page 458, par 3).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the steps in the claim were taught by individual authors and reviewed by Chapman. The teaching of the individual authors and the review of Chapman provides a motivation for one of ordinary skill in the art to take advantage of these known methods in quantitative analysis of proteins and/or peptides by a mass spectrometry. For example, individual authors and Chapman teach that 
digesting a protein into smaller peptides before MS analysis is a well-known step for reducing the complexity of the MS spectra (page 454, par 2);
fragmenting the digested peptides is an inherent step in tandem MS analysis (page 457, par 1); 
analyzing b-ion and y-ion in the MS spectrum of peptide fragments is a routine step in tandem MS analysis for peptide sequence (Fig. 2, page 457, par 1); and 
adding a reference peptide with a known concentration to a sample is a normal way of quantifying target peptides in the sample (page 458, par 3).
In summary, these steps have been widely used before the filing of the instant application. The review of Chapman provides stronger motivation to one of ordinary skill in the art to take the advantages of these steps in quantitative analysis of proteins and/or peptides by a mass spectrometry.

Chapman does not specifically teach that
wherein said at least one reference peptide is selectively isotopically labeled by having incorporated
one isotopically labeled amino acid forming its very C-terminus or being one of the four terminal amino acids at the C-terminus, and additionally
one further isotopically labeled amino acid forming its very N-terminus, or being one of the four terminal amino acids at the N-terminus.

one isotopically labeled amino acid forming its very C-terminus or being one of the four terminal amino acids at the C-terminus (abstract), and additionally
one further isotopically labeled amino acid forming its very N-terminus, or being one of the four terminal amino acids at the N-terminus (abstract). Koehler teaches that “This results in product ion spectra that display the quantitative difference of the peptide signal derived from the two samples for every b-ion and y-ion in the spectrum.” (abstract). Both Chapman and Koehler are drawn to quantitative analysis of proteins and/or peptides by a mass spectrometry. Chapman also teaches that “the label being carried by the C-terminal amino acid, multiplexed-MS/MS of isotopically labeled peptide pairs allowed differentiation between N-terminal- and C-terminal derived fragments, providing improved confidence in peptide identification (page 454, par 2). B-ion is N-terminal- derived fragment. Y-ion is C-terminal derived fragments. Thus, the N-, C-terminal isotopic labeling allows differentiation between b-ion and y-ion, providing improved confidence in peptide identification. At time before the filing, it would have been obvious to one of ordinary skill in the art to select said at least one reference peptide that is selectively isotopically labeled by having incorporated one isotopically labeled amino acid forming its very C-terminus or being one of the four terminal amino acids at the C-terminus, and additionally one further isotopically labeled amino acid forming its very N-terminus, or being one of the four terminal amino acids at the N-terminus, in order to display the quantitative difference of the peptide signal derived from the two samples for every b-ion and y-ion in the spectrum.
The claims are given broadest reasonable interpretation. In this case, isotopically labeled amino acid includes chemically isotopically labeled amino acid.
A person skilled in the art would have appreciated that the advantage of labeled N-terminal, C-terminal of the protein/peptide in the b-ion and y-ion analysis can be readily applied to the labeled reference sample in the b-ion, y-ion analysis.
Regarding claim 2, Koehler teaches that wherein in said reference peptide, apart from the isotopically labeled amino acid at or close to the C-terminus and the 
Regarding claim 3, Koehler teaches that wherein in said reference peptide one isotopically labeled amino acid is forming its very C-terminus and one further isotopically labeled amino acid is forming its very N-terminus (abstract).
Regarding claim 4, Chapman teaches that wherein said combined fragment spectrum is acquired using a mass isolation window having a full-range mass isolation window, or a width in terms of mass-to-charge ratio in the range of (2 x 1.036426 x 10-8 kg/C) – (1000 x 1.036426 x 10-8 kg/C) (e.g. 20 x 1.036426 x 10-8 kg/C) (Table 1).
Regarding claim 5, Chapman teaches that wherein said combined fragment spectrum is acquired using a mass isolation window of (5 x 1.036426 x 10-8 kg/C) – (30 x 1.036426 x 10-8 kg/C) (e.g. 20 x 1.036426 x 10-8 kg/C) (Table 1).
Regarding claim 7, Chapman teaches that wherein said reference peptide consists of 5-100 amino acids (Fig. 2).
Regarding claim 8, Chapman teaches that wherein it involves using DIA or mPRM techniques (page 457, par 1).
Regarding claim 16, Koehler teaches that wherein in said reference peptide, apart from the isotopically labeled amino acid at or close to the C-terminus and the isotopically labeled amino acid at or close to the N-terminus, no additional amino acid is isotopically labeled (abstract).
Regarding claim 17, Chapman teaches that wherein said combined fragment spectrum is acquired using a mass isolation window having a full-range mass isolation window, or a width in the range of (5 x 1.036426 x 10-8 kg/C) – (100 x 1.036426 x 10-8 kg/C) (e.g. 20 x 1.036426 x 10-8 kg/C)(Table 1).
Regarding claim 18, Chapman teaches that wherein said combined fragment spectrum is acquired using a mass isolation window of (10 x 1.036426 x 10-8 kg/C) – (25 x 1.036426 x 10-8 kg/C) (e.g. 20 x 1.036426 x 10-8 kg/C)(Table 1).
Regarding claim 19, Cahpman teaches that wherein said reference peptide consists of 7-30 amino acids (Fig. 2).
Regarding claim 20, Chapmanr teaches that wherein said reference peptide consists of 10-20 amino acids (Fig. 2).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Koehler as applied to claims 1-5, 7-8 and 16-20 above, and further in view of Chuh et al. (Cell Chemical Biology, 2016) (Chuh).
Regarding claim 6, Chapman does not specifically teach that wherein said post translational modification is one or more selected from the group consisting of: phosphorylation, acetylation, methylation, sulfation, hydroxylation, lipidation, ubiquitylation, sumoylation, and glycosylation. However, these are known post translational modification in nature. For example, Chuh teaches that wherein said post translational modification is one or more selected from the group consisting of: phosphorylation (page 86, par 3), acetylation (page 97, par 2), methylation (page 98, par 3), lipidation (page 96, par 2), ubiquitylation (page 93, par 1), and glycosylation (page 90, par 2). 

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Chapman is simply a general review article. Chapman walks through a general topic as indicated in the title, namely the topic of multiplexed and data-independent tandem mass spectrometry for global protein profiling. Chapman does so by summarizing a plethora of different approaches in this field and discusses individual experimental setups which have been published previously in individual
scientific publications by a large number of authors. Chapman is thus a collection of discussions of individual contributions to the art, and Chapman cannot be considered one single coherent teaching.” (remark, page 5).
This argument is not persuasive. The court has held that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the steps in the claim were taught by individual 
digesting a protein into smaller peptides before MS analysis is a well-known step for reducing the complexity of the MS spectra (page 454, par 2);
fragmenting the digested peptides is an inherent step in tandem MS analysis (page 457, par 1); 
analyzing b-ion and y-ion in the MS spectrum of peptide fragments is a routine step in tandem MS analysis for peptide sequence (Fig. 2, page 457, par 1); and 
adding a reference peptide with a known concentration to a sample is a normal way of quantifying target peptides in the sample (page 458, par 3).
In summary, these steps have been widely used before the filing of the instant application. The review of Chapman provides stronger motivation to one of ordinary skill in the art to take the advantages of these steps in quantitative analysis of proteins and/or peptides by a mass spectrometry.
Applicant argues that “In addition, the Silva reference does not use reference peptides; rather, Silva uses exogenous proteins spiked into a human serum sample” (remark, page 8, par 3).
Examiner respectfully disagree. Human serum sample contains an endogenous mixture of proteins/peptides. Exogenous protein with known concentrations (0.1-5 pmol) are added to the endogenous mixture of proteins/peptides in the sample as quantitative references (page 458, par 3). 
Applicant argues that “Furthermore, and quite importantly, the spiked in proteins mentioned in Chapman in the discussion of the Silva paper are not labelled at all. This teaching would be taken as a starting point for the obviousness discussion based on Chapman.” (remark, page 8, par 4).
This argument is not persuasive. One can not show nonobviousness by attacking reference individually where the rejections are based on combination of references, (see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d. 1091, 231 USPQ 375 (Fed. Cir. 1986)). Koehler teaches that said at least one display the quantitative difference of the peptide signal derived from the two samples for every b-ion and y-ion in the spectrum.” (abstract). Both Chapman and Koehler are drawn to quantitative analysis of proteins and/or peptides by a mass spectrometry. Chapman also teaches that “the label being carried by the C-terminal amino acid, multiplexed-MS/MS of isotopically labeled peptide pairs allowed differentiation between N-terminal- and C-terminal derived fragments, providing improved confidence in peptide identification” (page 454, par 2). B-ion is N-terminal- derived fragment. Y-ion is C-terminal derived fragments. Thus, the N-, C-terminal isotopic labeling allows differentiation between b-ion and y-ion, providing improved confidence in peptide identification. At time before the filing, it would have been obvious to one of ordinary skill in the art to select said at least one reference peptide that is selectively isotopically labeled by having incorporated one isotopically labeled amino acid forming its very C-terminus or being one of the four terminal amino acids at the C-terminus, and additionally one further isotopically labeled amino acid forming its very N-terminus, or being one of the four terminal amino acids at the N-terminus, in order to display the quantitative difference of the peptide signal derived from the two samples for every b-ion and y-ion in the spectrum.
Applicant argues that “Koehler relates to isobaric peptide termini labelling. Chapman when discussing the Silva 2005 approach does not mention to use labelling for internal referencing. As a matter of fact, there is no reference in Chapman to use labelling for internal peptide referencing for quantification.” (remark, page 12, par 3).
This argument is not persuasive. As has been discussed above, Both Chapman and Koehler are drawn to quantitative analysis of proteins and/or peptides by a mass spectrometry. Thus, both Chapman and Koehler are pertained to the claimed subject matter in this application.

This arrangement is not persuasive. The claims are given broadest reasonable interpretation. In this case, isotopically labeled amino acid includes chemically isotopically labeled amino acid.
Applicant argues that “Therefore, even if a person of ordinary skill in the art were to have consulted Koehler, all that would have been learned from is that the sample as such, if there is interest in differentiating measurement between two different states of a peptide, can be modified by isobaric terminal labelling. There is no link in Koehler that the concept could be used for internal peptide referencing.” (remark, page 14).
This argument is not persuasive.  Chapman also teaches that “the label being carried by the C-terminal amino acid, multiplexed-MS/MS of isotopically labeled peptide pairs allowed differentiation between N-terminal- and C-terminal derived fragments, providing improved confidence in peptide identification” (page 454, par 2). B-ion is N-terminal- derived fragment. Y-ion is C-terminal derived fragments. Thus, the N-, C-terminal isotopic labeling allows differentiation between b-ion and y-ion, providing improved confidence in peptide identification. A person skilled in the art would have appreciated that the advantage of labeled N-terminal, C-terminal of the protein/peptide in the b-ion and y-ion analysis can be readily applied to the labeled reference sample in the b-ion, y-ion analysis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797